DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 9, 10, 13-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto WO2016208428 cited in Applicant’s IDS filed 3/9/21.
The English language equivalent document, Yamamoto US 10,659,001, is being relied on the following rejection as a translation for the Non-English Yamamoto WO2016/208428 document.
1.	Yamamoto discloses an elastic wave device (Figs. 1, 2, 8, etc.) comprising: a support substrate (2); a piezoelectric thin film (4) directly on or indirectly above a first primary surface (top) of the support substrate; interdigital transducer electrodes (5a-c) on the piezoelectric thin film; wiring layers (6a-d) electrically coupled to the interdigital transducer electrodes; an insulating layer (12) on the first primary surface of the support substrate, the insulating layer surrounding the piezoelectric thin film (see Figs. 1, 2, 8); a spacer layer (8) at least a portion of which is on the insulating layer, the spacer layer surrounding the piezoelectric thin film when viewed in a thickness direction of the support substrate (see Figs. 1, 8); and a cover (9) on the spacer layer, the cover being spaced apart from the interdigital transducer electrodes in the thickness direction; wherein the spacer layer includes an outer edge and an inner edge closer than the outer edge to the piezoelectric thin film in plan view (inner edge of item 8 with the spacer 7 and outer edge to the exterior of the device, see Figs. 1, 2, 8); and a first primary surface of the insulating layer, closer to the spacer layer, including a sloping region (6a1/12a) that extends in a region in which the insulating layer overlaps the spacer layer in plan view and in which a distance from the first primary surface of the support substrate in the direction increases from the outer edge toward the inner edge (Fig. 8 item 6a1).
2.	Yamamoto discloses the insulating layer (12) covers a portion of a portion of a first primary surface of the piezoelectric (4) film (Fig. 8), farther from the support substrate, and also covers a lateral side surface (3d) of the piezoelectric thin film.
5.	Yamamoto discloses the sloping region surrounds an entire or substantially an entire perimeter of the piezoelectric thin film (see Figs. 1, 2, 8).
6.	Yamamoto discloses the spacer layer is in contact with the insulating layer around an entire or substantially an entire perimeter of the insulating layer (see Figs. 1, 2, 8).
7.	Yamamoto discloses the wiring layers include: a first connection section located on the IDT electrodes (Fig. 1 shows a part of 6a-d overlaps IDT electrodes 6a-c); and a second connection section interposed between the insulating layer and the spacer layer and located inward from the perimeter of the insulating layer (e.g. the portion of 6a under item 10a); the device further includes external connection electrodes (10a,b) provided on the second connection section of the wiring layers and electrically coupled to the wiring layers; and the external connection electrode include a through section (10a,b) that extends through the spacer layer and the cover in the thickness direction.
9.	Yamamoto discloses a high-acoustic-velocity film (3a) disposed directly on the first primary surface of the support substrate between the support substrate and the piezoelectric thin film, the high-acoustic-velocity film structured to propagate a bulk wave faster than the piezoelectric thin film propagates an elastic wave (Col. 3 lines 63-67); and a low-acoustic-velocity film (3b) disposed on the high-acoustic-velocity film between the support substrate and the piezoelectric thin film, the low-acoustic-velocity film structured to propagate a bulk wave more slowly than the piezoelectric thin film propagates the elastic wave (Col. 3 line 67 – Col. 4 line 3); wherein the piezoelectric thin film (4) is provided on the low-acoustic-velocity film.
10.	Yamamoto discloses the piezoelectric thin film is made of lithium tantalate (LiTaO3), lithium niobate (LiNbO3), zinc oxide (ZnO), aluminum nitride (AlN), or lead zirconate titanate (PZT) (Col. 5 lines 4-6).
13.	Yamamoto discloses the piezoelectric thin film is made of lithium tantalate, lithium niobate, zinc oxide, aluminum nitride, or lead zirconate titanate (Col. 5 lines 4-6); and the low-acoustic-velocity film includes at least one material selected from the group consisting of silicon oxide, glass, silicon oxynitride, tantalum oxide, and a compound resulting from adding fluorine, carbon, or boron to silicon oxide (Col. 5 lines 32-42).
14.	Yamamoto discloses the high-acoustic-velocity film includes at least one material selected from the group consisting of diamond-like carbon, aluminum nitride, aluminum oxide, silicon carbide, silicon nitride, silicon, sapphire, lithium tantalate, lithium niobate, quartz, alumina, zirconia, cordierite, mullite, steatite, forsterite, and magnesia diamond (Col. 5 lines 19-31).
15. 	Yamamoto discloses a thickness of the piezoelectric thin film is equal to or less than about 3.5λ (Col. 5 lines 12-14), wherein λ is a wavelength of elastic waves that is determined by a finger period of the interdigital transducer electrodes.
18. 	Yamamoto discloses the wiring layers (6a-d) overlap a portion of the interdigital transducer electrodes (5a-c), a portion of the piezoelectric thin film (4), and a portion of the insulating layer (12)when viewed in the thickness direction (see Figs. 1, 2, 8).
19. 	Yamamoto discloses a portion of the insulating layer (12) overlaps a peripheral area of the piezoelectric thin film (see Figs. 1, 2, 8).
20. 	Yamamoto discloses the insulating layer is made of epoxy resin or polyimide (Col. 6 lines 64-66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 12, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto WO2016208428 cited in Applicant’s IDS filed 3/9/21 in view of Watanabe US 9,484,885.
8.	Yamamoto discloses the elastic wave device of claim 1, including a low acoustic velocity film (3b) on the support substrate and the piezoelectric thin film (4) on the low acoustic velocity film.
	Yamamoto does not disclose the support substrate defines a high acoustic velocity support substrate, which propagates a bulk wave faster than the piezoelectric thin film propagates the elastic wave.
	Watanabe disclose an elastic wave device (Fig. 25) comprising an IDT electrode (6) on a piezoelectric film (5), which is on a low acoustic velocity film (4), which is on a high acoustic velocity support substrate (33).  Fig. 25 is an alternative to Fig. 1A, which is similar to Yamamoto.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have replaced the IDT/low/high/support stack layer of Yamamoto with the IDT/low/high-support stack layer of Watanabe.  The modification would have been obvious for the benefit of reducing the number of components as taught by Watanabe (Col. 20 lines 29-32).
11.	Yamamoto discloses the piezoelectric thin film is made of lithium tantalate, lithium niobate, zinc oxide, aluminum nitride, or lead zirconate titanate (Col. 5 lines 4-6); and the low-acoustic-velocity film includes at least one material selected from the group consisting of silicon oxide, glass, silicon oxynitride, tantalum oxide, and a compound resulting from adding fluorine, carbon, or boron to silicon oxide (Col. 5 lines 32-42).
	It is also further supported by Watanabe on the claimed materials for the piezoelectric thin film (e.g. Col. 2 lines 65-66, Col. 8 line 38) and low acoustic velocity film (Col. 8 line 62 – Col. 9 line 3).
12.	Yamamoto discloses the high-acoustic-velocity materials includes at least one material selected from the group consisting of silicon, aluminum nitride, aluminum oxide, silicon carbide, silicon nitride, sapphire, lithium tantalate, lithium niobate, quartz, alumina, zirconia, cordierite, mullite, steatite, forsterite, and magnesia diamond (Col. 5 lines 19-31), but not explicitly for the support substrate.
	Watanabe discloses the high-acoustic-velocity materials includes at least one material selected from the group consisting of silicon, aluminum nitride, aluminum oxide, silicon carbide, silicon nitride, sapphire, lithium tantalate, lithium niobate, quartz, alumina, zirconia, cordierite, mullite, steatite, forsterite, and magnesia diamond (Col. 7 lines 27-41) and the support substrate (33) served as high acoustic velocity thus would be one of the previously recited high acoustic velocity material.
	As a consequence of the combination, the high-acoustic-velocity support substrate includes at least one material selected from the group consisting of silicon, aluminum nitride, aluminum oxide, silicon carbide, silicon nitride, sapphire, lithium tantalate, lithium niobate, quartz, alumina, zirconia, cordierite, mullite, steatite, forsterite, and magnesia diamond.
16. 	Yamamoto discloses λ is a wavelength of elastic waves that is determined by a finger period of the interdigital transducer electrodes (Col. 5 lines 9-12) but does not disclose a thickness of the low-acoustic-velocity film is equal to or less than about 2.0λ.
	Watanabe discloses an elastic wave device (Fig. 1A) comprising: an IDT electrode (6) on a piezoelectric film (5), which is on a low acoustic velocity film (4), which is on a high acoustic velocity film (3), which is on a support substrate (2) (Note the similarly to Yamamoto); and a thickness of a low-acoustic-velocity film is equal to or less than about 2.0λ (Col. 8 lines 56-61; Col. 10 lines 39-43; 0.35λ), wherein λ is a wavelength of elastic waves that is determined by a finger period of the interdigital transducer electrodes (Col. 8 lines 56-61).
	As a consequence of the combination of claim 8, a thickness of the low-acoustic-velocity film is equal to or less than about 2.0λ, where λ is a wavelength of elastic waves that is determined by a finger period of the interdigital transducer electrodes.
17. 	Yamamoto discloses the elastic wave device of claim 1, but does not disclose the wiring layers are made of at least one of aluminum, copper, platinum, gold, silver, titanium, nickel, chromium, molybdenum, tungsten, or an alloy of any of aluminum, copper, platinum, gold, silver, titanium, nickel, chromium, molybdenum, or tungsten.
	Watanabe discloses an elastic wave device (Fig. 1A) comprising: an IDT electrode (6) on a piezoelectric film (5), which is on a low acoustic velocity film (4), which is on a high acoustic velocity film (3), which is on a support substrate (2) (note the similarly to Yamamoto); and well-known art recognized conductive materials of aluminum, copper, platinum, gold, silver, titanium, nickel, chromium, molybdenum, tungsten, or an alloy of any of aluminum, copper, platinum, gold, silver, titanium, nickel, chromium, molybdenum, or tungsten (Col. 9 lines 18-20).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the wiring layers to be at least one of aluminum, copper, platinum, gold, silver, titanium, nickel, chromium, molybdenum, tungsten, or an alloy of any of aluminum, copper, platinum, gold, silver, titanium, nickel, chromium, molybdenum, or tungsten.  The modification would have been obvious because Yamamoto is silent on the material used for the wiring layer, any well-known art recognized conductive material such as the recited materials taught by Watanabe would have been usable thereof.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues Yamamoto does not disclose “a first primary surface of the insulating layer, closer to the spacer layer, including a sloping region (6a1) that extends in a region in which the insulating layer overlaps the spacer layer in plan view and in which a distance from the first primary surface of the support substrate in the direction increases from the outer edge toward the inner edge.” (Pages 11-12 of the Remark).
The Examiner disagrees.  With the disclosure of Figs. 1 and 8, the following annotated figure show the off-figure extension of Fig. 8:

    PNG
    media_image1.png
    366
    556
    media_image1.png
    Greyscale

As can be seen in the above annotated figure, the slope 6a1/12a and/or top surface of the insulating layer 12 (first primary surface of the insulating layer, closer to the spacer layer 8) including a sloping region in which a distance from the support substrate 2 increases from the outer edge (at level 1 annotated above) to the inner edge (at level 2 annotated above).  The claimed limitation is met.  The slope may not be continuously changing (e.g. increasing) without any “flat” portion from the outer edge to the inner edge, but it is not claimed.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (e.g. the change of claim dependency of claim 16).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843